     Case 6:20-cv-00019-NKM Document 1 Filed 04/08/20 Page 1 of 5 Pageid#: 1




                         IN THE UNITED STATES DISTRICT COURT                                    4/8/2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Lynchburg Division


LYNCHBURG RANGE & TRAINING, LLC et al.,                 )
                                                        )
               Plaintiffs,                              )
                                                        )
v.                                                                   6:20CV00019
                                                        ) Case No. __________________
                                                        )
HON. RALPH S. NORTHAM et al.,                           )
                                                        )
               Defendants.                              )
                                                        )


                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Hon. Ralph S. Northam and Gary T.

Settle hereby remove the above-captioned action from the Circuit Court for the City of

Lynchburg (where it has the docket number CL20000332-00) to the United States District Court

for the Western District of Virginia. This Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1367.

        In further support of this Notice of Removal, Defendants states as follows:

        1.     On April 8, 2020, Plaintiffs Lynchburg Range & Training, LLC, Virginia Citizens

Defense League, Gun Owners of America, Inc., and Association of Virginia Gun Ranges

(Plaintiffs) filed a Complaint, Application for Temporary Injunction, and Petition for Writ of

Mandamus (Complaint) in the Circuit Court for the City of Lynchburg (Case No. CL20000332-

00). A copy of the Complaint is attached as Exhibit 1. A copy of the materials filed in support of

the Complaint is attached as Exhibit 2.

        2.     Counsel for Defendants received (by email, not by formal service) a copy of the

initial pleading in this action on April 8, 2020. This Notice of Removal is thus timely filed


                                                 1
   Case 6:20-cv-00019-NKM Document 1 Filed 04/08/20 Page 2 of 5 Pageid#: 2




because it is being “filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such

action or proceeding is based.” 28 U.S.C. § 1446(b)(1).

       3.      The Complaint asserts that Executive Order 53 is unlawful because it “violat[es]

. . . the Second Amendment to the U.S. Constitution.” Ex. 1 at 1; see also id. at 17–20 (“EO 53

violates the Second Amendment to the United States Constitution”). As relief, the Complaint

seeks a declaratory judgment, an emergency temporary injunction, a writ of mandamus, and a

permanent injunction. Id. at 1, 33–35. Because the Complaint specifically alleges a violation of

the United States Constitution, Plaintiffs’ Second Amendment claim “aris[es] under the

Constitution . . . of the United States” within the meaning of 28 U.S.C. § 1331. See Lisenby v.

Lear, 674 F.3d 259, 262 (4th Cir. 2012) (“[R]emoval is appropriate if the face of the complaint

raises a federal question.” (quotation marks and citation omitted)).

       4.      Although the Complaint seeks relief pursuant to state statute, see Ex. 1 at 2,

Plaintiffs allege that the Executive Order violates the Second Amendment of the United States

Constitution and seek an injunction against its enforcement. That claim depends on federal

constitutional law and therefore confers federal-question jurisdiction on this Court. See Shaw v.

Delta Air Lines, Inc., 463 U.S. 85, 96 n.14 (1983) (stating that “[i]t is beyond dispute that federal

courts have jurisdiction over suits to enjoin state officials from interfering with federal rights”

and that “[a] plaintiff who seeks injunctive relief from state regulation, on the ground that such

regulation is pre-empted” by federal law “thus presents a federal question which the federal

courts have jurisdiction under 28 U.S.C. § 1331 to resolve”); Pressl v. Appalachian Power Co.,

842 F.3d 299, 303 (4th Cir. 2016) (state law cause of action “arise[s] under federal law . . . when

the vindication of a right under state law necessarily turns on some construction of federal law”



                                                  2
   Case 6:20-cv-00019-NKM Document 1 Filed 04/08/20 Page 3 of 5 Pageid#: 3




(quotation marks and citation omitted)); Mendenhall v. City of Akron, 374 Fed. Appx. 598, 599

(6th Cir. 2010) (affirming denial of motion to remand where complaint filed in state court

“sought declaratory and injunctive relief invalidating [an] ordinance . . . as violative of both the

federal and state constitutions,” and defendants removed the action to federal court on the basis

of federal question jurisdiction under 28 U.S.C. § 1331).

       5.      The Complaint also asserts that the challenged Executive Order exceeds the

Governor’s authority and violates the Virginia Constitution.1 See Ex. 1 at 10–17, 33–34. Because

those claims challenge the same Executive Order and seek the same relief as Plaintiffs’ federal

claim, Plaintiffs’ state and federal claims are “so related” that they “form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). This Court

therefore has supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. § 1367.

       6.      The Lynchburg Division of the United States District Court for the Western

District of Virginia encompasses the City of Lynchburg, where the Complaint was originally

filed. This Court is therefore “the district and division within which such action is pending”

pursuant to 28 U.S.C. 1446(a).

       7.      As required by 28 U.S.C. § 1446(d), Defendants will “[p]romptly . . . give written

notice” of the filing of this Notice of Removal to the Clerk of the Circuit Court for the City of

Lynchburg and counsel for Plaintiffs. A copy of the notice that will be provided is attached as

Exhibit 3.




       1
         As Plaintiffs note, the right to keep and bear arms under the Virginia Constitution “'is
coextensive with the rights provided by the Second Amendment [of the United States
Constitution].” Ex. 1 at 16–17 (quoting DiGiacinto v. George Mason Univ., 281 Va. 127, 134
(2011)).

                                                  3
   Case 6:20-cv-00019-NKM Document 1 Filed 04/08/20 Page 4 of 5 Pageid#: 4




       8.      Because Defendants “did not answer before removal,” Defendants will “answer or

present other defenses or objections under these rules” within the time period listed in Federal

Rule of Civil Procedure 81(c)(2).



       WHEREFORE, the case originally filed in the Circuit Court for the City of Lynchburg

(Case No. CL20000332-00) is hereby removed to the United States District Court for the

Western District of Virginia pursuant to 28 U.S.C. §§ 1441 and 1446. Defendants respectfully

request that the action proceed in this Court as an action properly removed to it.



Dated: April 8, 2020                  Respectfully submitted,


                                      HON. RALPH S. NORTHAM and
                                      GARY T. SETTLE

                                      By: /s/ Toby J. Heytens
                                         Toby J. Heytens (VSB No. 90788)
                                         Solicitor General
                                         Office of the Attorney General
                                         202 North Ninth Street
                                         Richmond, Virginia 23219
                                         (804) 786-7240 – Telephone
                                         (804) 371-0200 – Facsimile
                                         THeytens@oag.state.va.us

                                           Attorney for Defendants




                                                 4
   Case 6:20-cv-00019-NKM Document 1 Filed 04/08/20 Page 5 of 5 Pageid#: 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 8, 2020, a true and accurate copy of the foregoing Notice of

Removal was filed electronically with the Court’s CM/ECF system. A copy of this Notice of

Removal was also transmitted by both first-class mail and email to:

       David G. Browne
       Spiro & Browne, PLC
       6802 Paragon Place, Suite 410
       Richmond, VA 23230
       dbrowne@sblawva.com

       William J. Olson
       Robert J. Olson
       Herbert W. Titus
       William J. Olson, P.C.
       370 Maple Avenue, West, Suite 4
       Vienna, Virginia 22180

       114 Creekside Lane
       Winchester, Virginia 22602
       wjo@mindspring.com

       Counsel for Plaintiffs




                                     By:    /s/ Toby J. Heytens
                                           Toby J. Heytens (VSB No. 90788)
                                           Solicitor General
                                           Office of the Attorney General
                                           202 North Ninth Street
                                           Richmond, Virginia 23219
                                           (804) 786-7240 – Telephone
                                           (804) 371-0200 – Facsimile
                                           THeytens@oag.state.va.us

                                           Counsel for Defendant




                                                5
